In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00356-CR

OKEKE KAMEL ONICK AKA OKEILY               §    On Appeal from the 432nd District
KAMEL ONEIL, Appellant                          Court
                                           §
                                                of Tarrant County (1477262R)
                                           §
V.                                              May 2, 2019
                                           §
                                                Opinion by Justice Bassel
                                           §
THE STATE OF TEXAS                              (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment.       The judgment is modified to reflect

“481.112(a), (d)” rather than “481.112(d).” It is ordered that the judgment of the trial

court is affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Dabney Bassel___________________
                                         Justice Dabney Bassel